Title: To Thomas Jefferson from Riedesel, 30 March 1780
From: Riedesel, Friedrich Adolph (Adolf) von
To: Jefferson, Thomas


New York, 30 Mch. 1780. Cannot “refrain from once more addressing Your Excellency, and repeating my invariable Esteem for you, your Lady, and amiable Family, also testifying the lively rememberance i, and all mine have of your many Civilities and particular politeness to us.” Announces “the happy recovery of Madame de Riedesel after having presented me a fourth Daughter, near three Weeks ago‥‥ we both beg leave to reiterate our assurances that it will ever give us much pleasure, not meerly from gratitude but our real personal attachment, to hear of your and Mrs: Jeffersons uninterrupted Happiness.” Asks conveyance to Charlottesville for enclosed letters to Gen. Specht.
